Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejections.
Applicant asserts that claimed language clearly describes a situation in which selection is performed to select either one of a first state and a second state. The applicant further states that the examiner is misunderstanding the claimed language. The examiner would like to note that it is the applicant’s responsibility to articulate exactly what is that he or she is attempting to convey. The courts have decided on this several times. One of the most prominent discussions was the decision of the US Court of Appeals for the federal Circuit in Superguide Corp V DirectTV Enters., Inc. The courts agreed with Direct Tv, where the correct interpretation would be in the conjunctive and not the disjunctive. When a disjunctive meaning is desired, it is advised that the applicant consider using “or” more liberally than perhaps they are willing to do. The applicant, perhaps, in order to provide a more clear meaning of either one of A and B, could provide an example such as selecting either one of A or B; selecting one of the two options A or B. For example, the applicant cites [0044], wherein the output control circuit 304 selects one of the two outputs control lines 310 to supply the voltage thereto. The examiner interprets this to mean that the control has to select one of the two, which mean either A or either B but not both. The claimed language should be consistent with the applicant’s specification. Therefore, 112 rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The examiner would like to note that it is the applicant’s responsibility to articulate exactly what is that he or she is attempting to convey. The courts have decided on this several times. One of the most prominent discussions was the decision of the US Court of Appeals for the federal Circuit in Superguide Corp V DirectTV Enters., Inc. The courts agreed with Direct Tv, where the correct interpretation would be in the conjunctive and not the disjunctive. When a disjunctive meaning is desired, it is advised that the applicant consider using “or” more liberally than perhaps they are willing to do. The applicant, perhaps, in order to provide a more clear meaning of either one of A and B, could provide an example such as selecting either one of A or B; selecting one of the two options A or B. For example, the applicant cites [0044], wherein the output control circuit 304 selects one of the two outputs control lines 310 to supply the voltage thereto. The examiner interprets this to mean that the control has to select one of the two, which mean either A or either B but not both. The claimed language should be consistent with the applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-13, and 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patent 6133862 Dhuse et al (Hereinafter referred to as “Dhuse”), in view of US 20100157120 A1-Compton et al (Hereinafter referred to as “Compton”), in further view of Patent 5469484-Sato et al (Hereinafter referred to as “Sato”).
Dhuse discloses an imaging apparatus (Fig. 5) comprising:
a plurality of pixels each having a semiconductor region and arranged in a matrix including at least a first row and a second row (Fig 5, column 6, lines 65-66, wherein sensor array including a set of rows of pixels. The pixel array is a part of the cmos (semiconductor) in the abstract and also in column 1, lines 45-50, wherein within such an integrated circuit, each semiconductor image sensing element contains a photodiode as a light detecting element. This is interpreting as having a semiconductor region.),
a voltage supply line extended across the first row and the second row (Fig 5, column 7, lines 25-35, wherein power supply for each row through the use of V reset of the reference pixels of the corresponding row. Vreset is interpreted as the voltage supply line)
a voltage output circuit configured to output at least a first voltage to the semiconductor region of each of the plurality of pixels(Column 4, lines 35-40, wherein there is voltage at node A supplied to the pixel 200, shown in fig. 2. The pixel array is a part of the cmos (semiconductor) in the abstract and also in column 1, lines 45-50, wherein within such an integrated circuit, each semiconductor image sensing element contains a photodiode as a light detecting element. This is interpreting as having a semiconductor region)
wherein each of the first row and the second row contains a light-receiving pixel and a reference pixel (Column 7, lines 40-50, wherein array includes reference pixels as shown in fig. 5. Pixels in sensor array are integrating incident light, reference pixels does not), the light-receiving pixel being configured to receive incident light and output a pixel signal based on the incident light (Column 3, lines 10-20, wherein channeling the incident light towards a sensor array that generates signals in response to the object being formed on the sensor array), and the reference pixel being configured to output a pixel signal for forming an address signal indicating a position of the row to which the reference pixel belongs (Column 6, lines 20-45, wherein reference pixel contains an address signal; column 6, lines 65-67 to column 7, lines 1-10, wherein the row control unit provides the address that that indicates what row the reference picture belongs to), and
wherein a signal value of the address signal output from the first row and a signal value of the address signal output from the second row are different from each other (column 6, lines 20-45 as shown specifically in fig 4. However, Fig. 5 shows that each row has a reference pixel. If each row contains a reference pixel, then each row contains an address signal), wherein the pixel signal output from the reference pixel of the first row is based on the first voltage (column 7, lines 20-40, wherein sample and reset values or reference pixels (pixel output signal) based on the power supply (voltage) of for each row of reference pixels).
Dhuse fails to explicitly disclose in detail a selection unit configured to select either one from a first state where the voltage output circuit outputs the first voltage to the plurality of pixels and a second state where the voltage output circuit does not output the first voltage to the plurality of pixels 
However, in the same field of endeavor, Compton discloses an imaging apparatus (Fig. 1)comprising: a plurality of pixels arranged in a matrix including at least a first row and a second row ([0032], [0044], Fig 8): a voltage output circuit configured to output at least a first voltage to the plurality of pixels (Fig.8, [0062], wherein drive 730 is used to adjust the voltage for the pixel array) : and a selection unit configured to select either one from a first state where the voltage output circuit outputs the first voltage to the plurality of pixels and a second state where the voltage output circuit does not output the first voltage to the plurality of pixels ([0038], wherein on state and off state voltage level).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Dhuse to disclose a selection unit configured to select either one from a first state where the voltage output circuit outputs the first voltage to the plurality of pixels and a second state where the voltage output circuit does not output the first voltage to the plurality of pixels as taught by Compton, to improve image readout techniques that provide an appropriate mechanism for reducing the negative impacts of both of these types of dark current on image sensor performance ([0006], Compton).
Dhuse and Compton fail to explicitly disclose in detail a first voltage supply and a second voltage supply line each extending across the first and the second row; a voltage output circuit configured to output a first voltage to the semiconductor region of each of the plurality of pixels via the first voltage supply line, and configured to output a second voltage to the semiconductor region of each plurality of pixels via the second voltage supply line; wherein the pixel signal output from the reference pixel of the second row is based on the second voltage.
However, in the same field of endeavor, Sato discloses a first voltage supply and a second voltage supply line each extending across the first and the second row (Fig. 1 and Fig. 2 shows a vH and a VL voltage source supply line across and photosensors which contain pixels. The pixels are arranged in two dimensional form which is a matrix of rows and columns. Since the voltage supply lines comes across the top, it is obvious that the lines will extend across the rows. See abstract where it discloses that the first and second power supply bring voltage to the solid state imaging device); a voltage output circuit configured to output a first voltage to the semiconductor region of each of the plurality of pixels via the first voltage supply line, and configured to output a second voltage to the semiconductor region of each plurality of pixels via the second voltage supply line (Abstract, the first and second power supply bring voltage to the solid state imaging device) ; wherein the pixel signal output from the reference pixel of the second row is based on the second voltage (See abstract where it discloses that the first and second power supply bring voltage to the solid state imaging device).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Dhuse and Compton to disclose a first voltage supply and a second voltage supply line each extending across the first and the second row; a voltage output circuit configured to output a first voltage to the semiconductor region of each of the plurality of pixels via the first voltage supply line, and configured to output a second voltage to the semiconductor region of each plurality of pixels via the second voltage supply line; wherein the pixel signal output from the reference pixel of the second row is based on the second voltage as taught by Sato, so that there is no deterioration in image quality, Sato, column 7, lines 25-29)
Regarding claim 2, Compton discloses the imaging apparatus according to claim 1, wherein the voltage output circuit outputs a second voltage different from the first voltage to the plurality of pixels in the second state (Fig.8, [0062], wherein drive 730 is used to adjust the voltage for the pixel array).
Regarding claim 3, Dhuse discloses the imaging apparatus according to claim 2, wherein the pixel signal output from the reference pixel of the second row is based on the second voltage (column 7, lines 20-40, wherein sample and reset values or reference pixels (pixel output signal) based on the power supply (voltage) of for each row of reference pixels).
Regarding claim 5, Dhuse discloses the imaging apparatus according to claim 1, further comprising a detection unit configured to detect an abnormality in the reference pixel (column 7, lines 35-40, wherein noise is detected. The noise is interpreted as an abnormality).
Regarding claim 8, Dhuse discloses the imaging apparatus according to claim 1, wherein each of the first row and the second-row outputs a plurality of the address signals having signal values different from each other (column 6, lines 20-45 as shown specifically in fig 4. However, Fig. 5 shows that each row has a reference pixel. If each row contains a reference pixel, then each row contains an address signal, which are different),
Regarding claim 9, Dhuse discloses the imaging apparatus according to claim 8, wherein the reference pixel is arranged to change the pixel signal output in accordance with each frame of the imaging operation so that the signal value of the address signal changes in accordance with each frame of the imaging operation (column 1, lines 15-25).
Regarding claim 10, Dhuse discloses the imaging apparatus according to claim 8, wherein the signal value of the address signal within a first period during which the pixel signal of the light receiving pixel is read out is different from the signal value of the address signal within a second period different from the first period (column 6, lines 30-44).
Regarding claim 11, Dhuse discloses the imaging apparatus according to claim 1, wherein the reference pixel is configured to output a plurality of pixel signals having different voltages (column 6, lines 20-30).
Regarding claim 12, Dhuse discloses the imaging apparatus according to claim 1, further comprising a control line connected to both the light-receiving pixel and the reference pixel located in the first row (fig. 5).
Regarding claim 13, Dhuse discloses the imaging apparatus according to claim 1, further comprising a light-shielding film arranged to cover the reference pixel and expose the light-receiving pixels to incident light (Dhuse discloses in Column 7, lines 40-50, wherein array includes reference pixels as shown in fig. 5. Pixels in sensor array are integrating incident light, reference pixels does not)
Regarding claim 19, analyses are analogous to those presented for claim 1, and are applicable for claim 19, and a processing apparatus configured to process the pixel signal output from the light-receiving pixel of the imaging apparatus and provide an image signal based on the pixel signal (column 3, lines 10-30).
Regarding claim 21, Dhuse discloses the imaging apparatus of claim 1, wherein the semiconductor region and the voltage supply line are connected via a contact (Dhuse discloses that the pixel array is apart of the cmos (semiconductor) in the abstract and also in column 1, lines 45-50, wherein within such an integrated circuit, each semiconductor image sensing element contains a photodiode as a light detecting element. Column 55-65, discloses that the photodiode is attached at a node. The node is interpreted as a contact).
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Patent 6133862 Dhuse et al (Hereinafter referred to as “Dhuse”), in view of US 20100157120 A1-Compton et al (Hereinafter referred to as “Compton”), in further view of Patent 5469484-Sato et al (Hereinafter referred to as “Sato”), in further view of US 20070019088 A1-Saito.
Regarding claim 6, Dhuse discloses the imaging apparatus according to claim 1, 
Dhuse and Compton fail to disclose wherein the address signal includes at least three sub-signals having the same signal value, and each of the sub-signals includes a digital signal having a plurality of bits
However, in the same field of endeavor, Saito discloses wherein the address signal includes at least three sub-signals having the same signal value, and each of the sub-signals includes a digital signal having a plurality of bits (Fig. 4, shows at least 3 signals having the same value).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Dhuse and Compton to disclose wherein the address signal includes at least three sub-signals having the same signal value, and each of the sub-signals includes a digital signal having a plurality of bits as taught by Saito to provide an imaging apparatus that identifies the imaging element on the basis of the position information of defective pixels in order to improve the imaging device (abstract, Saito)
Claim 7 and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Patent 6133862 Dhuse et al (Hereinafter referred to as “Dhuse”), in view of US 20100157120 A1-Compton et al (Hereinafter referred to as “Compton”), in further view of Patent 5469484-Sato et al (Hereinafter referred to as “Sato”), in view of US 20050055387 A1-Kuekes et al (Hereinafter referred as “Kueskes”).
Regarding claim 7, Dhuse discloses the imaging apparatus according to claim 1 (see claim 1),
Dhuse and Compton fail to disclose wherein the address signal includes a check signal based on a Hamming coding operation.
However, in the same field of endeavor, Kueskes discloses wherein the address signal includes a check signal based on a Hamming coding operation ([0076] and [0108]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Dhuse and Compton to disclose wherein the address signal includes a check signal based on a Hamming coding operation as taught by Kueskes, to supplement a minimally required set of address lines needed to access memory elements (abstract, Kueskes).
Regarding claim 17, Dhuse discloses the imaging apparatus of claim 7, 
Dhuse and Compton fail to disclose wherein the detection unit of the apparatus is arranged to determine whether there is an abnormal reference pixel based on the check signal
However, in the same field of endeavor, Kueskes discloses wherein the detection unit of the apparatus is arranged to determine whether there is an abnormal reference pixel based on the check signal ([0076] and [0108]).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Dhuse and Compton to disclose wherein the detection unit of the apparatus is arranged to determine whether there is an abnormal reference pixel based on the check signal as taught by Kueskes, to supplement a minimally required set of address lines needed to access memory elements (abstract, Kueskes).
Regarding claim 18, Dhuse discloses the imaging apparatus of claim 14 (see claim 14),
Dhuse, Compton, and Shim fail to disclose wherein the detection unit of the apparatus is arranged to correct the signal values of the first address signal based on the check signal.
However, in the same field of endeavor, Kueskes discloses wherein the detection unit of the apparatus is arranged to correct the signal values of the first address signal based on the check signal ([0076] and [0108]).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Dhuse, Compton, and Shim to disclose wherein the detection unit of the apparatus is arranged to correct the signal values of the first address signal based on the check signal as taught by Kueskes, to supplement a minimally required set of address lines needed to access memory elements (abstract, Kueskes).
Claim  14 rejected under 35 U.S.C. 103 as being unpatentable over Patent 6133862 Dhuse et al (Hereinafter referred to as “Dhuse”), in view of US 20100157120 A1-Compton et al (Hereinafter referred to as “Compton”), in further view of Patent 5469484-Sato et al (Hereinafter referred to as “Sato”), in further view of US 20120305752 A1-Shimizu et al (Hereinafter referred to as “Shim”).
Regarding claim 14, Dhuse discloses the imaging apparatus according to claim 1, 
Dhuse and Compton fail to disclose wherein the reference pixel in the first row is arranged to provide the pixel signal in parallel with the pixel signal from the light-receiving pixel in the first row, and the reference pixel in the second row is arranged to provide the pixel signal in parallel with the pixel signal from the light receiving pixel in the second row.
However, in the same field of endeavor, Shim discloses wherein the reference pixel in the first row is arranged to provide the pixel signal in parallel with the pixel signal from the light-receiving pixel in the first row, and the reference pixel in the second row is arranged to provide the pixel signal in parallel with the pixel signal from the light receiving pixel in the second row ([0066], wherein performing a simultaneous parallel processing of a signal output from EACH of the pixels. Therefore, reference and light receiving pixels in parallel would be obvious when combined with Dhuse and Shim)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Dhuse and Compton to disclose a first reference pixel arranged to provide a pixel signal in parallel with the pixel signal from the first light-receiving pixel; and a second reference pixel arranged to provide a pixel signal in parallel with the pixel signal from the second light-receiving pixel as taught by Shim to improve image quality ([0029]).
Claim  15 rejected under 35 U.S.C. 103 as being unpatentable over Patent 6133862 Dhuse et al (Hereinafter referred to as “Dhuse”), in view of US 20100157120 A1-Compton et al (Hereinafter referred to as “Compton”), in further view of Patent 5469484-Sato et al (Hereinafter referred to as “Sato”), in further view of US 20040169750 A1-Miyahara et al (Hereinafter referred to as “Miya”).
Regarding claim 15, Dhuse discloses the imaging apparatus according to claim 1 (see claim 1)
Dhuse and Compton fail to disclose wherein the reference pixel is arranged to provide a plurality of different pixel signals at different levels, and the imaging apparatus comprises a control circuit arranged to provide a control signal to the reference pixel for controlling the level of the pixel signal.
However, in the same field of endeavor, Miya discloses wherein the reference pixel is arranged to provide a plurality of different pixel signals at different levels, and the imaging apparatus comprises a control circuit arranged to provide a control signal to the reference pixel for controlling the level of the pixel signal ([0014], wherein control means for controlling output signal level of the video signal for each channel).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Dhuse and Compton to disclose an output control circuit configured to control a level of the pixel signal from each of the first reference pixel and the second reference pixel so that the pixel signal provided by the first reference pixel and the pixel signal provided by the second reference pixel have different levels as taught by Miya to improve accuracy of compensation of signal levels ([0132], Miya).
Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Patent 6133862 Dhuse et al (Hereinafter referred to as “Dhuse”), in view of US 20100157120 A1-Compton et al (Hereinafter referred to as “Compton”), in further view of Patent 5469484-Sato et al (Hereinafter referred to as “Sato”), in further view of US 20090066793 A1-Takeda.
Regarding claim 20, analyses are analogous to those presented for claim 19, and are applicable for claim 20, 
Dhuse and Compton fail to disclose a movable object and a control unit configured to control the movable object, based on a result of the processing
However, in the same field of endeavor, Takeda discloses a movable object (Fig. 2a-2c) and a control unit configured to control the movable object, based on a result of the processing (Fig. 2a-2c)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Dhuse and Compton to disclose a movable object and a control unit configured to control the movable object, based on a result of the processing as taught by Takeda to improve reliability ([0002]).
Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487